IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1252
                             Filed November 7, 2018


IN RE THE MARRIAGE OF LINE NANG BACCAM
AND KHAMPHA ONMANIVONG

Upon the Petition of
LINE NANG BACCAM,
      Petitioner-Appellee,

And Concerning
KHAMPHA ONMANIVONG,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, David M. Porter

(existence of common law marriage) and Lawrence P. McLellan (dissolution

decree), Judges.



      Khampha Onmanivong appeals the decree dissolving his common law

marriage to Line Nang Baccam. AFFIRMED AS MODIFIED.



      Eric R. Eshelman, Des Moines, for appellant.

      Katherine S. Sargent, Des Moines, for appellee.



      Considered by Mullins, P.J., McDonald, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2018).
                                         2


CARR, Senior Judge.

       Khampha Onmanivong appeals the decree dissolving his common law

marriage to Line Nang Baccam. He first challenges the finding that a common law

marriage existed. He also challenges the provisions of the decree relating to

spousal support, property division, child support, and attorney fees.

       I. Background Facts and Proceedings.

       Line and Khampha met in February 1990. At the time, Line was twenty

years old and Khampha was twenty-eight. The two began dating shortly thereafter.

Line moved into the home Khampha owned in 2003. Their first child was born in

2004, followed by the birth of a second child in 2006.

       There is a dispute as to whether the couple married. Although they never

obtained a marriage license, they did take part in a religious ceremony in front of

family and friends on October 2, 2004. The invitation for the ceremony described

it as a “Tai Dam wedding engagement.” Line claims it was a wedding ceremony

and that the language used on the invitation was due to a translation mistake she

made. Khampha claims it was only an engagement ceremony.

       On April 9, 2009, Khampha and Line signed a certification and declaration

of common law marriage in front of a notary public.        The document allowed

Khampha to add Line to the family health insurance plan offered by his employer.

It states:

               We, the undersigned, being husband and wife under the laws
       of the State of Iowa, do severally and jointly certify, declare, and
       acknowledge, to and for the benefit of Bridgestone America Holding,
       Inc., that we:
               1. each have a present intention to be husband and wife;
               2. each intended to be husband and wife at the time our
       common law marriage was established;
                                          3


             3. each had the capacity to enter into the marriage contract;
             4. on or about 3-30-02 have cohabited and continue to cohabit
       as husband and wife;
             5. have publicly declared that we are husband and wife;
             6. believe we are reputed to be husband and wife in the
       community where we reside.

       In May 2015, Line petitioned to dissolve the marriage. In his answer,

Khampha denied the parties were ever married. The district court held a bifurcated

trial in order to determine the existence of a common law marriage separately from

the dissolution issues.      Following the first phase of trial, the district court

determined the parties were married on October 2, 2004. Khampha appealed from

that ruling, but our supreme court deemed the ruling interlocutory and denied his

appeal.

       The district court continued to the second phase of trial to determine issues

related to property, support, and child custody. It entered a decree dissolving the

marriage and dividing the parties’ property and debts. Pursuant to the parties’

agreement, the court granted Line physical care of the children. It also granted the

parties joint legal custody of the children. The court ordered Khampha to pay Line

$1002.87 per month in child support, $1000.00 per month in spousal support, and

$8000.00 in attorney fees.

       On appeal, Khampha challenges both the finding that the parties were

married as well as the provisions of the decree dissolving their marriage.

       II. Discussion.

       A. Existence of a common law marriage.

       We review the determination of a common law marriage de novo. See In

re Marriage of Martin, 681 N.W.2d 612, 617 (Iowa 2004). Because public policy
                                         4


does not favor common law marriages, we carefully scrutinize claims of their

existence. See id. The burden of proof rests with the party asserting the existence

of a common law marriage. See id.

       Three elements must be satisfied before the court will find a common law

marriage exists. See id. First, both parties must have had a present intent and

agreement to be married. See id. With regard to this requirement,

       an express agreement is not required. An implied agreement may
       support a common law marriage where one party intends present
       marriage and the conduct of the other party reflects the same intent.
       The conduct of the parties and their general community reputation is
       evidence that can be used to support a present intent and
       agreement.

Id. (citations omitted). Second, the parties must have engaged in continuous

cohabitation. See id. Finally, there must have been a public declaration that the

parties are married. See id.

       The public declaration or holding out to the public is considered to be
       the acid test of a common law marriage. This means there can be
       no secret common law marriage. Yet, it does not mean that all public
       declarations must be entirely consistent with marriage. A substantial
       holding out to the public in general is sufficient.

Id. (citations omitted).

       Khampha does not dispute that he and Line cohabited but argues there is

insufficient evidence to show a present intent and agreement to be married or a

public declaration of marriage. He disputes that the October 2, 2004 ceremony

was a wedding ceremony, citing the testimony of four witnesses who attended the

ceremony and did not believe he and Line were married. We note that those

witnesses are related to Khampha by birth or marriage. Their testimony is in
                                         5


conflict with that of two former coworkers of Line, both of whom attended the

ceremony and testified that it was a marriage ceremony.

       The most persuasive evidence concerning the existence of a common law

marriage is the notarized certification and declaration of common law marriage that

both parties signed. Khampha now claims that he did not understand the nature

of the document he was signing and did so only to allow him to obtain paid leave

from work to attend a funeral for Line’s grandmother. He testified that Line directed

him to sign the document and that he would not have done so if he knew what it

alleged. However, Khampha also testified that he understood that his health

insurance policy would not have covered Line if they were unmarried and signed

the document to obtain insurance coverage for her:

              Q. So the affidavit was to prove that [Line] was your wife so
       you could add her to insurance? A. Yeah, it was because if I didn’t
       do that, then she wouldn’t have insurance.

The acts of signing the document and adding Line to his health insurance policy

demonstrate both the elements of mutual agreement and public declaration. See

In re Estate of Fisher, 176 N.W.2d 801, 806-07 (Iowa 1970) (finding parties’

representations of marriage in the process of securing a life insurance policy

indicated the parties’ mutual agreement to be married and a public

acknowledgment of the marital relationship); In re Estate of Stodola, 519 N.W.2d
97, 100 (Iowa Ct. App. 1994) (finding a notarized declaration of common law

marriage signed by both parties and filed with one party’s health insurance carrier

to obtain benefits to be the most persuasive evidence of a common law marriage).

Coupled with the evidence concerning the October 2, 2004 ceremony and
                                            6


evidence that others in the community viewed Line as Khampha’s wife,1 we agree

that Line has met her burden of proving the existence of a common law marriage.

       Khampha also argues that common law marriage should be abolished in

Iowa because the reasons for its recognition no longer exist in modern society.

Our supreme court has recognized common law marriage “for well over a century.”

Fisher, 176 N.W.2d at 804. “We are not at liberty to overrule controlling supreme

court precedent.” State v. Beck, 854 N.W.2d 56, 64 (Iowa Ct. App. 2014). We

therefore decline to entertain his argument on this issue.

       B. Spousal support.

       Khampha challenges the district court’s award of spousal support to Line in

the amount of $1000.00 per month until Khampha reaches the age of sixty-seven

or remarries. Although the court stated it was “not labeling this support with any

of the categories enumerated in previous decisions by our appellate courts,” 2

Khampha characterizes the award as traditional spousal support and argues their

marriage was of insufficient duration to justify such an award.3




1
  Although Khampha purports to have corrected those who referred to Line as his wife,
this fact is not determinative. See Stodola, 519 N.W.2d at 100 (concluding evidence
established a common law marriage even though “there was also undisputed evidence of
a number of instances during the twenty-year period when [the parties] represented they
were single people or not married”).
2
  The district court noted that recent appellate opinions have enumerated that such
distinctions are unnecessary, citing In re Marriage of Becker, 756 N.W.2d 822, 827 (Iowa
2008) (stating it could not characterize a spousal-support award as strictly rehabilitative
or traditional and noting it may be a combination of both), and In re Marriage of Witherly,
867 N.W.2d 856, 859 (Iowa Ct. App. 2015) (characterizing the moniker assigned to awards
of spousal support as a “red herring” because the categories of spousal support “are not
mutually exclusive”).
3
  Although the district court determined the marriage began on October 2, 2004, Khampha
argues that the parties were married only seven years based on the date they signed the
certification of common law marriage. We accept the October 2, 2004 date as the date
the parties married.
                                          7


       In determining whether to award spousal support, the court considers the

factors set out in Iowa Code section 598.21A(1) (2015). Because we accord the

trial court considerable latitude in determining matters of spousal support, we will

disturb such an award only when there has been a failure to do equity. In re

Marriage of Gust, 858 N.W.2d 402, 406 (Iowa 2015).

       Our supreme court has observed that, typically, traditional spousal support

is awarded in cases involving long-term marriages, noting that “marriages lasting

twenty or more years commonly cross the durational threshold and merit serious

consideration for traditional spousal support.” Id. at 410-11. Although marriages

of shorter duration are less likely to result in an award of traditional spousal

support, there is no “fixed formula” for determining whether to award traditional

spousal support. Id. at 410. However, as our supreme court has repeatedly noted,

precedent is of little value because the court must determine an award of spousal

support on the particular circumstances of each case. See, e.g., id. at 408.

       One of the factors cited by the district court cited in determining Line should

receive spousal support is the disparity in the parties’ incomes. From 2012 to

2016, Khampha earned between $53,455.00 and $59,894.00 per year. In contrast,

the district court determined that Line was capable of earning between $22,000.00

and $23,000.00 per year in a clerical position based on her clerical employment at

Citibank from 1997 until the company downsized in 2010. After Line left Citibank,

she began working as a care provider for her father, earning between $14,655.00

and $14,955.00 per year from 2014 through 2016. Although Khampha focuses on

Line’s decision to care for her father rather than returning to a job in financial

services where she could earn a greater salary, Line testified that her reasons for
                                            8


assuming care of her father were twofold. First, she cited that another care

provider would have difficulty communicating with her father, for whom Line has to

act as an interpreter during doctor appointments and other tasks. Second, she

testified that her position as a care provider is part-time and provides her with

flexible working hours, which allows Line to attend to her children’s needs outside

of school. The second factor becomes especially significant given the needs of

the younger child, who has a diagnosis of selective mutism and whose anxiety is

so great that it caused her to vomit on almost a daily basis while in preschool.4 As

reported by the child’s therapist, the child “has anxiety related to using words

outside of specific family members, eating and using the bathroom at school.”

Although Khampha’s attorney attempted to dismiss Line’s concerns about caring

for her children while working a fulltime job as those of any divorced parent,5 it is


4
  The child, who was ten years old at the time of trial, would have been approximately
three years old when Line left her position at Citibank, which would be around the time in
which the seriousness of the child’s anxiety became evident.
5 The following is a selected portion of Line’s cross-examination testimony:

                Q. The point of the matter is that the girls are getting older. When
       do you think that you would feel comfortable with them being home for two
       hours or two and a half hours on their own without having to have a baby-
       sitter there? A. Right now I’m not for sure. I just don’t want to leave them
       for more than an hour. My dilemma is with [the younger child], having her
       issues with the selective mutism, it would be hard.
                Q. Okay. My question was, at what age in your mind do you see
       yourself being comfortable enough to let them stay at home for a couple
       hours by themselves until you could get home from work? A. I just have to
       work with them right now. They’ve been home, like, an hour at the most,
       and they do fine, but a long period of time, I’m not for sure about that, if
       anything should arise.
                ....
                Q. Ma’am, again, don’t you think that there’s a lot of families out
       there that have the same issues you’re raising here that take care of
       that? . . . Wouldn’t you agree with [that]? A. Yes, they do, but they make
       arrangement—Arrangements take money. I have to pay for day-care
       provider or whoever. And I don’t have those resources right now.
                Q. Ma’am, you would have those resources if you got a full-time job
       and you got back to the earning capacity that you had when you left and
                                           9


evident from the record that the resources available to other divorced parents with

regard to transportation and childcare are not an option here given the younger

child’s needs.

       The decision to award traditional spousal support primarily depends on the

need of the spouse receiving the support balanced against the ability of the

supporting spouse to pay. See In re Marriage of Stenzel, 908 N.W.2d 524, 533

(Iowa 2018). Line’s affidavit of financial status indicates her need to be $2740.00

per month. Her net monthly income is $1284.00, and she will receive an additional

$1003.00 per month in child support, which provides her with total resources of

$2287.00 per month—a shortfall of $453.00. Khampha’s affidavit of financial

status shows monthly expenses of $3367.00. Taking into consideration expenses

for housing that he will no longer incur post-decree, Khampha’s monthly expenses

amount to $1706.00.6 His net monthly income is $3236.00. Subtracting his

monthly expenses and his child support obligation of $1003.00 from that amount,

Khampha has $527.00 from which to pay spousal support.




      separated from Citibank in 2010? A. I would, but . . . I would have to think
      about my kids.
              ....
              Q. So, Line, your excuse forever, as I understand it, is going to be,
      I’m not going to get a full-time job, I’m not going to upgrade my skills
      because I don’t want to leave my daughters home by themselves for any
      period of time and I have to take care of my father. That’s basically what
      I’m hearing you tell me. Am I correct? A. No.
              Q. How am I incorrect on that? A. I’ve been seeking job. I’ve been
      doing resources. I’ve been looking around, asking people, friends and
      family, you know, looking for employment. But the hours just [don’t] work
      for me.
6
  Khampha’s affidavit of financial status included child support in his monthly expenses.
We removed this amount from the calculation.
                                         10


       The record shows Line has a need for spousal support and Khampha has

the ability to pay it. However, the amount ordered by the district court—$1000.00

per month—leaves Khampha with a shortfall of $473.00 per month and Line with

a surplus of $547.00 per month. This is inequitable. We find an equitable award

of spousal support to be $460.00 per month

       In sum, the facts of this case warrant an award of traditional spousal support

even though the length of the marriage does not cross the “durational threshold”

for such awards. The award of traditional spousal support is warranted by Line’s

need to be available to care for the children, especially the younger child, which

reduces Line’s ability to reach her actual earning capacity as the district court

determined based on her prior earnings at Citibank. The spousal-support award

could be the subject of a later modification action if the child’s needs abate or the

child reaches the age of eighteen and no longer needs any special care from Line.

As discussed above, we reduce the amount of the spousal support award to

$460.00 per month.

       C. Property division.

       Khampha next challenges the division of property, arguing it is inequitable.

In reviewing his claim, we are mindful of the following principles:

       Iowa is an equitable division state. An equitable division does not
       necessarily mean an equal division of each asset. Rather, the issue
       is what is equitable under the circumstances. The partners in the
       marriage are entitled to a just and equitable share of the property
       accumulated through their joint efforts. Iowa courts do not require
       an equal division or percentage distribution. The determining factor
       is what is fair and equitable in each circumstance. The distribution
       of the property should be made in consideration of the criteria
       codified in Iowa Code section 598.21(5) . . . . While an equal division
       of assets accumulated during the marriage is frequently considered
       fair, it is not demanded.
                                         11



In re Marriage of Hazen, 778 N.W.2d 55, 59 (Iowa Ct. App. 2009) (citations

omitted).

       In dividing the marital property, the district court awarded the marital home

to Line. It offset $17,332.84 of the home’s equity to Khampa as credit for his down

payment on the home. The court awarded each party a vehicle, assessed two

credit card debts to Line, and offset part of the parties’ 2015 tax return to Line.

With regard to the proceeds of a CD and bank account, which were placed in a

trust account valued at $115,700.64, the court awarded $86,987.82 of the account

to Khampha and $28,712.82 to Line. The result was a nearly identical division of

the parties’ property; Khampha received assets valued at $94,814.98 and Line

received assets valued at $94,814.12. The court also awarded Line one-half of

the marital portion of Khampha’s noncontributory pension plan. See In re Marriage

of Benson, 545 N.W.2d 252, 255 (Iowa 1996) (noting that pensions are marital

assets subject to division and setting forth the formula for dividing pension benefits

accrued during the marriage).

       Khampha argues it is inequitable to award Line $28,712.82 in addition to

the marital home and one-half of the marital portion of his pension. We disagree.

Although the court awarded Line the marital home, Khampha received a greater

portion of the cash assets. The court awarded the parties assets that are nearly

equal in value. Our supreme court has recognized that generally, an equal division

of assets is often most equitable. See In re Marriage of Fennelly, 737 N.W.2d 97,

102 (Iowa 2007). The division of property here is equitable under the facts before

us.
                                         12


       D. Child support.

       Khampha challenges the portion of the decree ordering him to pay Line

$1000.00 per month in child support.          He argues the district court erred in

determining the amount of child support by using Line’s income rather than her

earning capacity.

       In applying the child support guidelines, the court may consider earning

capacity rather than actual earnings of those parents who voluntarily reduce their

income or decide not to work. See In re Marriage of Nelson, 570 N.W.2d 103, 106

(Iowa 1997). Before doing so, the court must make a determination that using the

parent’s actual earnings would result in a substantial injustice or that an adjustment

is necessary to provide for the child’s needs and to do justice between the parties.

See id. Those facts are not present here, where the record shows that Line is

unable to work fulltime based on the needs of the children.

       E. Attorney Fees.

       Finally, Khampha argues the district court erred in awarding Line $8000.00

in attorney fees. We review an award of attorney fees for an abuse of discretion.

See Benson, 545 N.W.2d at 258. “Trial courts have considerable discretion in

awarding attorney fees. Whether attorney fees should be awarded depends on

the respective abilities of the parties to pay. In addition, the fees must be fair and

reasonable.” In re Marriage of Witten, 672 N.W.2d 768, 784 (Iowa 2003) (citation

omitted).

       The parties received roughly equal shares of the marital property. Although

there is a disparity in their earnings, the awards of spousal and child support leave

the parties with roughly equal financial resources each month after expenses.
                                        13


Because the parties have the same ability to pay attorney fees, the trial court

abused its discretion in ordering Khampha to pay $8000.00 in Line’s trial attorney

fees, and we modify the decree to eliminate the award of trial attorney fees.

      AFFIRMED AS MODIFIED.

      Mullins, P.J., concurs; McDonald, J., dissents.
                                         14


McDONALD, Judge (dissenting)

       I concur in the majority’s resolution of the issues with the exception of

spousal support.     On that issue, I respectfully dissent.         The facts and

circumstances of this case do not support an award of spousal support.

       Alimony originated in English ecclesiastical courts as an obligation of the

husband to provide continued support for his wife upon separation. The courts

created alimony at a time when absolute divorce was not available or at least not

readily available:

               Prior to the English reforms of 1857, the rationale for alimony
       was simple enough: upon marriage a husband undertook a lifetime
       obligation to support his wife. Although he could obtain a legal
       separation from her (divorce a mensa et thoro), rarely could he fully
       sever marital ties (divorce a vinculo). Accordingly, a husband’s duty
       of support continued throughout his wife’s life, whether or not they
       lived together. Alimony was the mechanism, designed by the English
       ecclesiastical courts, for enforcing the husband’s lifetime obligation
       to support and sustain his wife. Indeed, the word “alimony” derives
       from the Latin “alimonia,” which means sustenance.

              Underpinning the husband’s support obligation was an
       assumption that married women should not be expected to support
       themselves. Employment opportunities for women were limited, and
       a married woman’s property was subject to her husband’s control.
       Indeed, at common law a married woman’s identity merged into that
       of her husband, who bore a moral and legal obligation to provide for
       her. As Blackstone observed, “[T]he very being or legal existence of
       the woman is suspended during the marriage, or at least is
       incorporated and consolidated into that of the husband; under whose
       wing, protection, and cover, she performs everything . . . .”

Cynthia Lee Starnes, One More Time: Alimony, Intuition, and the Remarriage-

Termination Rule, 81 Ind. L.J. 971, 983 (2006) (citations omitted) (hereinafter

Starnes); accord Jolly v. Jolly, 1 Iowa 9, 11 (Iowa 1855) (“It is the nourishment—

the maintenance—the allowance made for the support of the wife, which is given

and fixed by the proper court out of the husband’s estate, when they are legally
                                          15

separated.”); Robert K. Collins, The Theory of Marital Residuals: Applying an

Income Adjustment Calculus to the Enigma of Alimony, 24 Harv. Women’s L.J. 23,

39–48 (2001) (hereinafter Collins) (summarizing history of alimony);Chester G.

Vernier & John B. Hurlbut, The Historical Background of Alimony Law and Its

Present Statutory Structure, 6 Law & Contemp. Probs. 197, 197–98 (1939)

(hereinafter Vernier & Hurlbut) (summarizing history of alimony).

       Iowa has long recognized the availability of spousal support as a form of

relief in a dissolution action. Our territorial statutes provided “the court shall make

such order and decree touching . . . the alimony and maintenance of the wife . . .

as from the nature of the case and circumstances of the parties may appear to the

court equitable and just.” Iowa Rev. St. 1843 (Terr.), Ch. 65, Sec. 5. The 1851

Iowa Code provided that “[w]hen a divorce is decreed the court may make such

order in relation to the . . . property of the parties and the maintenance of the wife

as shall be right and proper.” Iowa Code § 1485 (1851). This provision of the code

remained unchanged until 1977, when the General Assembly amended the statute

to provide the court may enter an order for “the maintenance of the parties as shall

be justified.” H.F. 287, 67th Gen. Assemb.,1st sess. (Iowa 1977). The statute was

amended several times since.        At present, the code provides, “Upon every

judgment of annulment, dissolution, or separate maintenance, the court may grant

an order requiring support payments to either party for a limited or indefinite length

of time . . . .” Iowa Code § 598.21A(1) (2015). The code then provides a list of

factors for the court to consider in making such an award.                Iowa Code

§ 598.21A(1)(a–j).
                                         16


       While Iowa law has long-recognized the availability of spousal support upon

dissolution of the marriage, the justification for the provision of spousal support

outside the historical practice has not been well-developed. See Starnes, at 984

(“These visions of limited divorce and lifetime support obligations, of course, do

not satisfactorily explain alimony after the advent of absolute divorce.”). Our early

cases recognized the husband had an obligation to prevent his former spouse from

becoming a public charge. See Dupont v. Dupont, 10 Iowa 112, 115 (Iowa 1859)

(“The defendant is in good circumstances, and though the parties lived together as

husband and wife but fourteen months, though she brought to him no fortune at

the time of the marriage, and has in no essential respect assisted in accumulating

the estate of the defendant, she is, under the circumstances, entitled to his

assistance in relieving her necessities, and in preventing her from becoming an

object of charity in her old age.”). Our early cases also recognized fault as a

relevant consideration in awarding spousal support. See id. at 114–15 (“The

defendant has, however, forfeited the vantage ground on which he stood on the

desertion of him by his wife, by his open and notorious adultery with another

woman; and has thus given to the wife a strong claim for alimony out of his

estate.”). Fault was also a relevant consideration in denying spousal support. See

Fivecoat v. Fivecoat, 32 Iowa 198, 199 (1871) (holding wife’s extramarital affair

was sufficient grounds to deny alimony). The advent of no-fault divorce did not

clarify the theoretical foundations, if any, underlying spousal support. See Ira M.

Ellman, The Theory of Alimony, 77 Calif. L. Rev. 1, 8–9 (1989) (hereinafter Ellman)

(“This effect of the no-fault reform apparently was not appreciated at the time the

laws were changed, but today some writers maintain that the no-fault reforms have
                                          17


been a disaster for women because they allow men easy exit from marriage

without provision for ensuring a sufficient financial obligation to their former wives.

In response, reform efforts have now focused on the law of alimony and property

division rather than on the grounds for divorce. Yet there is still no general

understanding of why we have alimony at all.”).

       The lack of a theoretical justification for spousal support upon absolute

divorce is not unique to Iowa. While spousal support is ubiquitous in American

law, there is no generally recognized justification for the award of spousal support.

As the American Law Institute has noted:

       Shifting conceptions of alimony’s purpose underlie its
       recharacterization in recent years as “maintenance” or “spousal
       support.” No single model has proven satisfactory, however, and
       alimony remains a residual category, functionally defined as those
       financial awards available in connection with the dissolution of a
       marriage that are not child support or the division of property.

Principles of the Law of Family Dissolution: Analysis and Recommendations § 5.01

cmt. a (Am. Law Inst. 2002). Another commentator explained:

       American cases elaborate upon the statutory rules, but actual
       alimony awards as well as their rationales vary from jurisdiction to
       jurisdiction and from case to case. Even the definition of ‘need’—the
       most fundamental issue created by such statutes—is hopelessly
       confused. Is the wife ‘in need’ only when she is unable to support
       herself at a subsistence level? A moderate middle class level? The
       level to which she was accustomed in the marriage, no matter how
       high? The courts have used all of these approaches. Without an
       articulated theory, we cannot argue that any of these definitions is
       correct. In short, no one can explain convincingly who should be
       eligible to receive alimony, even though it remains in almost every
       jurisdiction.

Ellman, at 4–5.

       As there is no consensus justification for the provision of spousal support,

numerous theories abound. For its part, the American Law Institute has adopted
                                           18

a loss-based approach to spousal support. See Principles of the Law of Family

Dissolution: Analysis and Recommendations § 5.02 cmt. a (Am. Law Inst. 2002)

(“The principal conceptual innovation of this Chapter is therefore to recharacterize

the remedy it provides as compensation for loss rather than relief of need.”). Other

justifications include contract, partnership, restitution, fault, protection of the public

fisc, and needs-based analysis, among a host of others. See Collins, at 39–48

(summarizing justifications); Ellman, at 13–40 (summarizing justifications).

Ultimately, “[w]hile various theories have since been articulated to explain

continuation of the practice, alimony in cases of absolute divorce seems to have

survived through inadvertence rather than by deliberation.” Collins, at 28.

       In the absence of grand theory, our courts have nonetheless, case-by-case,

developed workable constructs to guide the provision of spousal support. See

Oliver Wendell Holmes, Jr., The Common Law 1–2 (Dover Publications, Inc. 1991)

(1881) (“The life of the law has not been logic: it has been experience. The felt

necessities of the time, the prevalent moral and political theories, intuitions of

public policy, avowed or unconscious, even the prejudices which judges share with

their fellow-men, have had a good deal more to do than the syllogism in

determining the rules by which men should be governed.”). Our cases have come

to recognize three primary forms of spousal support: traditional, rehabilitative, and

reimbursement. See In re Marriage of Gust, 858 N.W.2d 402, 408 (Iowa 2015); In

re Marriage of Nelson, No. 15–0492, 2016 WL 3269573, at *3 (Iowa Ct. App. June

15, 2016). None of these forms of spousal support are applicable here.

       Traditional spousal support is inapplicable here.            Traditional spousal

support allows the recipient spouse to continue to live the lifestyle to which he or
                                         19

she had become accustomed over a lengthy period of time.            See Gust, 858

N.W.2d. at 412.      Generally, only “marriages lasting twenty or more years

commonly cross the durational threshold and merit serious consideration for

traditional spousal support.” Id. at 410–11. This case did not involve a lengthy

marriage—the majority determined that the parties were married for only thirteen

years. In the absence of a lengthy marriage crossing the durational threshold, an

award of traditional spousal support is inappropriate.      See In re Marriage of

Stephens, No. 13–0861, 2014 WL 69728, at *7 (Iowa Ct. App. Jan. 9, 2014); In re

Marriage of Gonzalez, 561 N.W.2d 94, 99 (Iowa Ct. App. 1997). The majority

misapplies controlling doctrine to conclude a marriage of thirteen years can justify

an award of traditional spousal support.

       Rehabilitative support is also inapplicable here. “Rehabilitative spousal

support is ‘a way of supporting an economically dependent spouse through a

limited period of re-education or retraining following divorce, thereby creating

incentive and opportunity for that spouse to become self-supporting.’”         In re

Marriage of Becker, 756 N.W.2d 822, 826 (Iowa 2008) (quoting In re Marriage of

Francis, 442 N.W.2d 59, 63 (Iowa 1989)). In this case, Line does not seek further

training or education. Line has chosen to be a fulltime caretaker for her father

instead of resuming her career in finance. While it is Line’s right to forego more

gainful employment to care for her father, her exercise of this right does not create

an obligation for Khampa to continue to subsidize Line’s choice. Rehabilitative

support is inappropriate in this case.

       Nor is reimbursement spousal support appropriate under the circumstances

of this case. “Reimbursement spousal support allows the spouse receiving the
                                         20


support to share in the other spouse’s future earnings in exchange for the receiving

spouse’s contributions to the source of that income.” Id. A typical scenario in

which the court may grant reimbursement support is when the dissolution occurs

shortly after one spouse has obtained a professional degree and license with the

financial support of the other. See In re Mueller, No. 01-1742, 2002 WL 31425414,

at *3 (Iowa Ct. App. Oct. 30, 2002). Kampha did not pursue post-secondary

education during his marriage to Line. There is no evidence Line made sacrifices

in order to allow Kampha to further his career. In fact, Kampha continued to

support his family through his job at Firestone when Line took a substantial pay

cut and began to care for her father in 2010. Reimbursement spousal support is

inapplicable here.

       Our case law has recognized an additional form of spousal support—

transitional spousal support. Our case law has been somewhat inconsistent in

discussing transitional spousal support. At least some of our cases recognize

transitional support as a distinct fourth category of spousal support. See, e.g., In

re Marriage of Lange, No. 16-1484, 2017 WL 6033733, at *3 (Iowa Ct. App. Dec.

6, 2017) (“Jessica does not need traditional rehabilitative support so much as

transitional support while finding suitable employment.”); cf. In re Marriage of Lee,

No. 10–0948, 2011 WL 227573, at *6–7 (Iowa Ct. App. Jan. 20, 2011) (affirming

two-year spousal support where wife had same education level as husband and

strong employment history). The majority of cases, however, treat transitional

support and rehabilitative support as interchangeable or treat transitional support

as a subset of rehabilitative support. See, e.g., In re Marriage of Smith, 573
N.W.2d 924, 926–27 (Iowa 1998) (recognizing transitional support but equating it
                                           21

to rehabilitative support); In re Marriage of Diekema, No. 14-0532, 2015 WL
2393449, at *3 (Iowa Ct. App. May 20, 2015) (“The terms ‘transitional’ and

‘rehabilitative’ have been used interchangeably.”); In re Marriage of Hinshaw, No.

12-1783, 2013 WL 3273584, at *4 (Iowa Ct. App. June 26, 2013) (stating the terms

are interchangeable); In re Marriage of David, No. 06-0239, 2006 WL 3613805, at

*4 (Iowa Ct. App. Dec. 13, 2006) (treating rehabilitative and transitional alimony as

the same); In re Marriage of Suchomel, No. 06-0309, 2006 WL 3436534, at *2

(Iowa Ct. App. Nov. 30, 2006) (“Rehabilitative or transitional alimony ‘serves to

support an economically dependent spouse through a limited period of education

and retraining.’ Its objective is self-sufficiency.” (citations omitted)); In re Marriage

of Singer, No. 02-1770, 2003 WL 22807034, at *2 (Iowa Ct. App. Nov. 26, 2003)

(“Transitional alimony, also known as rehabilitative alimony, is designed to assist

an economically dependent spouse in becoming self-supporting.”); In re Marriage

of Harvey, No. 99-1558, 2000 WL 1158017, at *2 (Iowa Ct. App. Aug. 16, 2000)

(“Transitional or rehabilitative alimony may be awarded to allow a spouse a better

chance to become secure in the job market.”).

       In my view, transitional spousal support is separate and distinct from

rehabilitative spousal support. See, e.g., Silvan v. Alcina, 105 P.3d 117, 124

(Alaska 2005) (noting “[r]eorientation support ‘is essentially transitional and may

be awarded for brief periods’” as compared to rehabilitation support (quoting Davila

v. Davila, 908 P.2d 1025, 1027 (Alaska 1995))); Zaleski v. Zaleski, 13 N.E.3d 967,

969–70 (Mass. 2014) (recognizing four separate statutory categories of alimony,

including rehabilitative and transitional alimony); Ingram v. Ingram, No. W2017-

00640-COA-R3-CV, 2018 WL 2749633, at *6 (Tenn. Ct. App., June 7, 2018)
                                          22


(“Tennessee recognizes four separate types of spousal support: (1) alimony in

futuro, (2) alimony in solido, (3) rehabilitative alimony, and (4) transitional

alimony.”). The two forms of support serve different purposes. Rehabilitative

support is intended to support the recipient “spouse through a limited period of re-

education or retraining” to allow “that spouse to become self-supporting.” See In

re Marriage of Becker, 756 N.W.2d at 826 (citing In re Marriage of Francis, 442
N.W.2d at 63). The critical consideration is the expectation the recipient spouse

will have lower earnings for a limited time while investing in his or her human capital

to increase future earnings. See In re Marriage of Hulett, No. 00-1312, 2001 WL
1658840, at *3 (Iowa Ct. App. Dec. 28, 2001) (“The key fact warranting an award

is that Lois requires assistance in the short-term to become self-sustaining in the

long-term.”). In contrast, transitional support applies where the recipient spouse

may already have the capacity for self-support at the time of dissolution but needs

short-term assistance in transitioning from married status to single status due to

the economic dislocation caused by the dissolution of marriage.           The critical

consideration is whether the recipient party has sufficient income and/or liquid

assets to transition from married life to single life without undue hardship. See,

e.g., In re Marriage of Hinshaw, 2013 WL 3273584, at *4 (affirming transitional

alimony award where spouse testified support “would help her ‘get back on [her]

feet’ as far as establishing a residence for herself and the children” (alteration in

original) (citation omitted)); In re Marriage of Byrne, No. 03-0788, 2003 WL
23220082, at *3 (Iowa Ct. App. Nov. 26, 2003) (“Of the approximately eighty

thousand dollars worth of property she received, less than one half of that amount

was in cash or other liquid assets available to assist in her transition to self-
                                               23

sufficiency.”); see also Wofford v. Wofford, 20 So. 3d 470, 474 (Fla. Dist. Ct. App.

2009) (“Bridge-the-gap alimony serves to assist a spouse already capable of self-

support during the transition from being married to being single.” (quoting Yitzhari

v. Yitzhari, 906 So. 2d 1250, 1255 (Fla. Dist. Ct. App. 2005)); Violette v. Violette,

120 A.3d 667, 673 (Maine 2015) (“A court may award transitional spousal support

to provide for a spouse’s transitional needs, including, but not limited to . . . short-

term needs resulting from financial dislocations associated with the dissolution of

the marriage.” (altered for readability)); Ingram, 2018 WL 2749633, at *7

(“Transitional alimony is awarded where economic rehabilitation is unnecessary

and is designed to aid a spouse who already possesses the capacity for self-

sufficiency but needs financial assistance in adjusting to the economic

consequences of establishing and maintaining a household without the benefit of

the other spouse’s income. In essence, transitional alimony is a form of short-term

bridge-the-gap support designed to smooth the transition of a spouse from married

to single life.” (altered for readability)).

       Transitional spousal support is not warranted here. Line has a monthly net

income of $1284. Line also received an award of $1000 a month in child support.

Furthermore, as part of the property distribution, Line received the family home as

well as $28,712.82.      Line has the resources necessary to transition from being

married to being single.

       Although none of the generally-recognized forms of spousal support are

applicable here, the majority affirms the award of spousal support, citing In re

Marriage of Becker for the proposition that a spousal support award need not fall

into any category. See 756 N.W.2d 822, 827 (Iowa 2008). While Becker is
                                          24

frequently cited for this proposition, I think it a misreading of Becker. Becker did

not state courts are free to fashion spousal support awards outside any

traditionally-recognized category of support. Instead, Becker stated more than one

of the traditionally-recognized forms of spousal support may be applicable to a

particular case thus resulting in a hybrid award. See id. (“We cannot characterize

the support we are awarding Laura as strictly rehabilitative or traditional spousal

support. Factually, the support award may be a combination of both because this

spousal support award will allow Laura to maintain the same standard of living she

enjoyed during the marriage throughout the period of time it will take her to become

self-sufficient at her maximum earning capacity. . . . [T]here is nothing in our case

law that requires us, or any other court in this state, to award only one type of

support.”). The Becker court’s statement that nothing in the law requires an award

of “only one type of support” is not the same as saying nothing in the law requires

an award to be at least one form of recognized support. Gust confirmed this more

limited reading of Becker. In Gust, the court stated “[o]ur cases applying the statute

have   identified   three   kinds   of   support:   traditional,   rehabilitative,   and

reimbursement.” 858 N.W.2d at 408. While the Gust court recognized “the

categories may overlap in some cases,” it did not state courts are free to award

support outside of the generally-recognized categories. See id. (citing Becker, 756

N.W.2d at 827).

       Even if Becker allowed for non-categorical forms of spousal support, the

circumstances justifying such an award should be extraordinary. We should not

be quick to recognize new categories of spousal support. Nor should we be too

lax in applying the generally-recognized categories to the facts of a particular case.
                                         25


Among the galaxy of cases, the generally-recognized categories of support are

constellations providing guidance in navigating the otherwise uncharted waters of

spousal support.

       The spousal support in this case is a new form of spousal support—need-

based spousal support. The majority asks whether the recipient spouse has a

need and whether the other spouse has the ability to pay. If the answer to both

questions is yes, then support should be awarded. In my view, if one spouse has

a financial need, the next question should not be whether the other spouse has the

ability to pay.    Instead, the next question should be whether the facts and

circumstances of the case are such that it would be equitable to require the other

spouse to satisfy the need. The answer to that question is derived from looking at

the constellation of principles embodied in the traditionally-recognized forms of

spousal support. Only if one or more of the generally-recognized categories is

applicable, i.e., only if it would be equitable to require spousal support, should we

ask the question of whether the other spouse has the ability to satisfy the recipient

spouse’s need.

       Here, there are no generally-recognized categories of spousal support

applicable to the case at hand. There are no extraordinary circumstances justifying

the departure from the traditional categories of spousal support. It is not equitable

to force one spouse to subsidize a former spouse merely because he or she can.

This is particularly true where, as here, the recipient spouse is voluntarily

underemployed. I would this affirm the judgment of the district court but modify the

decree to eliminate any award of spousal support.